 

EXHIBIT 10.1
 
 
 
 
 
SECOND AMENDMENT TO SHAREHOLDERS AGREEMENT
 
    THIS SECOND AMENDMENT TO SHAREHOLDERS AGREEMENT (this " Amendment ") is made
as of September 21, 2009, by and among General Finance Corporation a Delaware
corporation (" GFC "), GFN U.S. Australasia Holdings, Inc., a Delaware
corporation (the " Company "), and Bison Capital Australia, L.P., a Delaware
limited partnership (" Bison-GE ", and collectively with GFC and the Company,
the " Parties ").  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to them in the Agreement (as
such term is defined herein).
 
RECITALS
 
    WHEREAS, the Parties entered into that certain Shareholders Agreement, dated
September 13, 2007 (the " Agreement ") by and among GFC, the Company and
Bison-GE;
 
    WHEREAS, the parties entered into that certain First Amendment to
Shareholders Agreement dated May 1, 2008; and
 
    WHEREAS, the Parties wish to amend the Agreement, effective as of the date
of this Amendment, on the terms and subject to the conditions set forth in this
Amendment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, mutual agreements and
provisions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.                  Amendment to Section 1.1 of the Agreement .  Section 1.1 of
the Agreement is hereby amended to add the following definition in alphabetical
order:
 
“Calculated Equity Value” shall mean the value for a fiscal quarter end
calculated from the following equation:  (a) 8.25 multiplied by the Company
EBITDA for the trailing twelve months ended on such fiscal quarter end, less (b)
the Net Debt of the Company Group at such fiscal quarter end.
 
“Maximum Equity Value” shall mean, the highest Calculated Equity Value among all
Calculated Equity Values for each quarter end prior to or including June 30,
2011.
 
2.                  Amendment to Section 7.1(a) of the Agreement .  Section
7.1(a) of the Agreement is hereby amended and restated in its entirety to read
as follows:
 
" Bison-GE Put Option .  In accordance with the terms and conditions set forth
herein, at any time following July 1, 2011, Bison-GE shall have the right and
option (the "Put Option") to elect to cause the Company and GFC (the obligations
of which shall be joint and several hereunder) to purchase from Bison-GE (and
from any permitted transferee thereof), and upon such election Bison-GE shall
sell and transfer to GFC and the Company, all and not less than all of the
Bison-GE Sale Shares."
 
3.                  Amendment to Section 7.2(b)(iii) of the Agreement .  Section
7.2(b)(iii) of the Agreement is hereby renumbered as Section 7.2(b)(i) and
amended and restated in its entirety to read as follows:
 
"(i) At any time following July 1, 2012, in accordance with the terms and
conditions set forth in this Section 7, the Company and/or GFC shall have the
right and option to elect (the "Second Call Option") to cause Bison-GE (and any
of its permitted transferees) to sell and transfer to the Company or GFC (as the
case may be) the Bison-GE Sale Shares."
 
4.                  Amendment to Section 7.2(b)(iv) of the Agreement .  Section
7.2(b)(iv) of the Agreement is hereby renumbered as Section 7.2(b)(ii).
 
5.                  Amendment to Section 7.3(a)(ii) of the Agreement .  Section
7.3(a)(ii) of the Agreement is hereby amended to delete “or” at the end of such
Section.
 
6.                  Amendment to Section 7.3(a)(iii) of the Agreement .  Section
7.3(a)(iii) of the Agreement is hereby amended and restated in its entirety to
read as follows:
 
"$12,850,000 US Dollars;"
 
7.                  Amendment to Section 7.3(a) of the Agreement .  Section
7.3(a) of the Agreement is hereby amended to add the following as clause (iv):
 
"The Bison-GE Percentage multiplied by the Maximum Equity Value; or"
 
8.                  Amendment to Section 7.3(a) of the Agreement .  Section
7.3(a) of the Agreement is hereby amended to add the following as clause (v):
 
"Solely if a Closing is delayed as a result of liquidity issues in accordance
with Section 7.5, 8.25 multiplied by (A) the Company EBITDA for the trailing
twelve months ended the last day of the month immediately preceding the month in
which the Closing occurs, minus the Net Debt of the Company Group at the end of
such trailing twelve month period, and subsequently multiplied by (B) the
Bison-GE Percentage."
 
9.                  Amendment to Section 7.3(d) of the Agreement .  Section
7.3(d) of the Agreement is hereby amended and restated in its entirety to read
as follows:
 
" Payment of Purchase Price .  The Put Purchase Price, First Call Option Price
and Second Call Option Price shall be paid in cash in immediately available US
dollar denominated funds in the United States, or, if mutually agreeable to both
GFC and Bison-GE, paid in Common Stock or some combination of Common Stock and
cash."
 
10.              Amendment to Section 7.5 of the Agreement .  Section 7.5 of the
Agreement is hereby amended and restated in its entirety to read as follows:
 
"If the Company and GFC fail to consummate a Closing in accordance with this
Section 7 as a result of liquidity issues which, after commercially reasonable
efforts, the Company and GFC are unable to resolve, then the Company and GFC
shall use commercially reasonable efforts to consummate such Closing as soon as
possible thereafter but no later than the date that is six (6) months after the
failed Closing Date (the "Deadline"); provided, that:  (a) the multiples set
forth in Sections 7.3(a)(i)(x)(i) and (c)(i)(x)(i) shall be increased to 9.25
and 9.75, respectively, (b) the Determination Period used in the calculations of
the Put Purchase Price or the Second Call Option Purchase Price, as applicable,
shall be the original Determination Period at the time of the Put Option
Exercise Notice or the Second Call Option Exercise, as applicable, and (c) the
Put Purchase Price or the Second Call Option Purchase Price, as applicable,
shall be recalculated accordingly.  The multiples shall continue to increase by
1.0 for each 12-month period after the Deadline in which the Company and GFC
fail to consummate a Closing in accordance with this Section 7.  If the new
Purchase Price calculated in accordance with the foregoing sentences is higher
than the Purchase Price with respect to the failed Closing, then the Closing
shall be consummated at such higher price."
 
11.              Release . 
 
    (a)                Each of the Company and GFC (together, the " Releasing
Parties ") fully releases and discharges forever Bison-GE and its current and
former agents, employees, officers, directors, owners, members, shareholders,
trustees, representatives, attorneys, subsidiaries, divisions, related
corporations, assigns, successors, and affiliated organizations (hereafter
referred to collectively as the " Released Parties "), and each and all of them,
from any and all liabilities, claims, causes of action, charges, complaints,
obligations, costs, losses, damages, injuries, attorneys' fees, and other legal
responsibilities, of any form whatsoever, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which the Company, GFC or either of their
respective heirs, administrators, executors, successors in interest, and/or
assigns have incurred or expect to incur, or now own or hold, or have at any
time heretofore owned or held, or may at any time own, hold, or claim to hold by
reason of any matter or thing arising from any cause whatsoever prior to the
date of the Company's execution of this Amendment.  This Amendment does not
purport to release claims that cannot be released as a matter of law.
 
    (b)               Each Releasing Party acknowledges and intends that the
Released Parties are being released from unknown and unforeseen claims to the
fullest extent permitted by law and each Releasing Party waives any defenses
based thereon.  Each Releasing Party expressly waives and relinquishes all
rights and benefits that the Releasing Party may have under any statute or other
applicable law comparable to Section 1542 of the California Civil Code, which
Section 1542 is intended to protect against an inadvertent release of unknown or
unsuspected claims, and reads as follows:
 
“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”


 
    (c)                Each Releasing Party, being aware of said Section 1542,
hereby expressly waives any rights the Releasing Party may have under any
statutes, other applicable law or common law principles of similar effect, with
respect to the claims purported to be released hereby. 
 
(d)               Each Releasing Party covenants and agrees never to commence,
prosecute or assist in any way, or cause, permit or advise to be commenced or
prosecuted, any action, proceeding, or discovery against any Released Party
based on any released claim.
 
(e)                Each Releasing Party agrees to indemnify and hold Bison-GE
and the other persons and entities released by this Amendment harmless from and
against any and all claims arising from or in connection with any action or
proceeding brought by it or for its benefit or on its initiative contrary to the
provisions of this Amendment.  This Amendment shall be deemed breached and a
cause of action shall accrue immediately upon the commencement of any action or
proceeding contrary to this Amendment, and in any such action or proceeding this
Amendment may be pleaded as a defense by any person or entity released by this
Amendment, or may be asserted by way of cross-complaint, counterclaim or
cross-claim in any such action or proceeding.
 
12.              Ratification .  Except as expressly stated herein, the
Agreement shall remain unchanged and in full force and effect, and is hereby
ratified and confirmed on and as of the date hereof.  On and after the date
hereof, each reference in the Agreement to "this Agreement," "hereunder,"
"hereof," "hereto," herein" or words of like import referring to the Agreement
shall mean and be a reference to the Agreement as amended by this Amendment. 
Except as expressly set forth in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a modification, limitation,
impairment, or waiver of (i) any right, power or remedy of Bison-GE under any
agreement or instrument or (ii) any terms or conditions of any agreement or
instrument.
 
13.              Attorneys' Fees .  In connection with the preparation of this
Amendment, GFC and the Company shall reimburse Bison-GE for all of its
reasonable attorneys’ fees and other out of pocket expenses.  This Amendment
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.
 
14.              Headings .  The titles, captions or headings of the Sections
herein are for convenience of reference only and are not intended to be a part
of or to affect or restrict the meaning or interpretation of this Amendment.
 
15.              Counterparts .  This Agreement may be executed in any number of
counterparts.  All counterparts, taken together, constitute one instrument.  A
Party may execute this Amendment by signing any counterpart.
 
16.              Governing law and jurisdiction .  This Agreement is governed by
the laws of <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />California.
 
17.              Further assurances .  Each Party must do all things and execute
all further documents necessary to give full effect to this Amendment.
 
18.              Entire agreement .  This Amendment, together with the
Agreement, supersedes all previous agreements in respect of its subject matter
and embodies the entire agreement between the Parties.
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the Parties have executed or caused this Second Amendment to
Shareholders Agreement to be executed and delivered as of the day and year first
above written.
 
 
 
GENERAL FINANCE CORPORATION,
a Delaware corporation
 
By:  /s/ Ronald F. Valenta                                             
Name: Ronald F. Valenta                                              
Title:  Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
GFN U.S. AUSTRALASIA HOLDINGS, INC.,
a Delaware corporation
 
 
By:  /s/ Charles E. Barrantes                                          
Name: Charles E. Barrantes                                           
Title :  Chief Financial Officer                                        
 
 
 
 
 
 
 
 
 
 
 
BISON CAPITAL AUSTRALIA, L.P.,
a Delaware limited partnership
 
By: Bison Capital Australia GP, LLC,
 
its General Partner
 
/s/ Douglas B. Trussler                                                   
Douglas B. Trussler, Managing Partner
 
 
 
 

 
 